EXHIBIT 16.2 Child, Van Wagoner & Bradshaw, PLLC 5296 South Commerce Drive, Suite 300 Salt Lake City, UT 84107 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 December 13, 2010 Dear Sir/Madam: We have read the statements included in the Form 8-K dated December 8, 2010, of Sauer Energy, Inc.to be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 insofar as they relate to our firm. Very truly yours, /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, UT 84107
